Hough, J.
This suit was brought by the plaintiff, as the assignee of Fellows & Sperry, against Lawson D. Jernigan and H. C. Bottefuhr. The petition alleged that said defendants were, on, &c., indebted to said Fellows & Sperry for money laid out and expended by them at the request of the defendants, for, &c. A demurrer to this petition was sustained on-the ground that it did not allege any joint liability on the part of the defendants. The case of Gates *435et al. v. Watson et al., 54 Mo. 585, is decisive of this. An averment similar to the one now being considered, was then held to be sufficient. The judgment will, therefore, be reversed and the cause remanded.
All concur.
Reversed.